
	
		II
		111th CONGRESS
		1st Session
		S. 2264
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain subassemblies
		  for measuring equipment for telecommunication.
	
	
		1.Certain subassemblies for
			 measuring equipment for telecommunication
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Subassemblies containing one or more printed circuit assemblies
						for instruments and apparatus for measuring or checking electrical quantities,
						specially designed for telecommunications (provided for in subheading
						9030.90.88)FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
